Exhibit Robert Bowdring Employment Agreement Effective Date: October 27th, 2008 EMPLOYMENT, CONFIDENTIAL INFORMATION, AND INVENTION ASSIGNMENT AGREEMENT As a condition of my employment with INVO Bioscience Inc, its subsidiaries, affiliates, successors or assigns (together the “Company”), and in consideration of my further employment with the Company and my receipt of the compensation now and hereafter paid to me by Company and the Company’s agreement in Section 2(a)(i), I agree to the following terms and conditions of this Employment, Confidential Information and Invention Assignment Agreement (the “Agreement”): 1.At-Will Employment.I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT
